Citation Nr: 0319542	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  96-19 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for a left ankle 
disorder.

3.  Entitlement to an increased evaluation for right heel 
pain due to possible neuroma of calcaneal or inter nerves, 
from the initial grant of service connection, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from September 1992 to May 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to service 
connection for sinusitis and a left ankle disability.  That 
rating decision also granted service connection for right 
heel pain secondary to possible neuroma of the calcaneal or 
inter nerves, which was assigned a 10 percent evaluation. The 
veteran's claims folder was transferred to the St. 
Petersburg, Florida, RO, due to a change in the veteran's 
residence.


REMAND

In May 2002 the Board undertook additional development of the 
evidence for the issues on appeal pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002).  This development 
included a request for VA treatment records.  In conjunction 
with the development additional evidence, consisting of VA 
medical records, was received.  In November 2002, the Board 
informed the appellant of the provisions of the Veterans 
Claims Assistance Act of 2000, 38 U.S.C. §§ 5103, 5103A, 5107 
(West 2002).  

However, the United States Court of Appeals for the Federal 
Circuit has recently invalidated the regulations, which 
empowered the Board both issue written notification of the 
VCAA to claimants and to consider additional evidence without 
prior RO review in the absence of a waiver of such review by 
the appellant or his representation and to notify the veteran 
of the VCAA.  Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).  The RO has not had the opportunity to review the 
additional evidence received in conjunction with the Board's 
development.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West Supp. 2002) are fully 
complied with and satisfied.  See also 
38 C.F.R. § 3.159 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  The RO should readjudicate the claims 
on appeal, to include all evidence 
received since the November 2001 
supplemental statement of the case.  If a 
claim remains denied, the RO should 
furnish a supplemental statement of the 
case to the veteran and his 
representative, and the veteran should be 
given an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




